UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* Meru Networks, Inc. (Name of Issuer) Common Stock, $0.0005 par value (Title of Class of Securities) 59047Q103 (CUSIP Number) Toan Tran Stephen White Castle Union LLC ichigan Ave, Suite 3605 Chicago, IL 60611 (312) 765-7032 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 26, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 59047Q103 13D 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Castle Union Partners, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)[ ] (b)[ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.2% TYPE OF REPORTING PERSON (see instructions) PN CUSIP No. 59047Q103 13D 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Castle Union Partners II, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)[ ] (b)[ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.9% TYPE OF REPORTING PERSON (see instructions) PN CUSIP No. 59047Q103 13D 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Castle Union LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)[ ] (b)[ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Illinois NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% TYPE OF REPORTING PERSON (see instructions) OO CUSIP No. 59047Q103 13D 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Toan Tran 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)[ ] (b)[ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% TYPE OF REPORTING PERSON (see instructions) IN CUSIP No. 59047Q103 13D 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Stephen White 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)[ ] (b)[ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)[ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% TYPE OF REPORTING PERSON (see instructions) IN The following constitutes Amendment No. 1 to the Schedule 13D filed by the undersigned (the “Amendment No. 1”). The Amendment No. 1 amends the Schedule 13D as specifically set forth. Item 1.Security and Issuer. This statement relates to common shares, par value $0.0005 (the “Shares”) of Meru Networks, Inc., a Delaware corporation (the “Issuer”). The address of the principal executive offices of the Issuer is 894 Ross Drive, Sunnyvale, California 94089. Item 2.Identity and Background. Item 2 is hereby amended and restated in its entirely as follows: (a) This statement is filed by Castle Union Partners, L.P. (“CUP”), a Delaware limited partnership, Castle Union Partners II, L.P. (“CUP II”), a Delaware limited partnership, Castle Union LLC (“CU”), an Illinois limited liability company (collectively the “Reporting Persons”), Toan Tran, and Stephen White. Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons”. (b) The address of the principal office of each of the Reporting Persons is 676 N. Michigan Ave, Suite 3605, Chicago, Illinois 60611. (c) The principal business of CUP and CUP II is investing in securities. The principal business of CU is acting as the general partner of CUP and CUP II. The principal occupation of Toan Tran is serving as the co-managing member of CU. The principal occupation of Stephen White is serving as co-managing member of CU. (d) No Reporting Person has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) No Reporting Person has, during the last five years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) CUP and CUP II are organized under the laws of the State of Delaware. CU is organized under the laws of the State of Illinois. Messrs. Tran and White are citizens of the United States of America. Item 3.Source or Amount of Funds or Other Consideration. Item 3 is hereby amended and restated in its entirely as follows: The aggregate purchase price of the 1,673,301 Shares owned by CUP is approximately $6,338,117.57. 1,158,703 of the Shares beneficially owned by CUP II were acquired as the result of a capital contribution from the limited partners of CUP, as set forth in Schedule A and incorporated by reference herein. The source of funding for these Shares was the general working capital of CUP and CUP II. Item 5.Interest in Securities of the Issuer. Item 5 is hereby amended and restated in its entirely as follows: (a) The aggregate percentage of Shares reported owned by each person named herein is based upon 23,589,000 shares of Common Stock outstanding as of July 24, 2014, which is the total number of Shares outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on July 31, 2014. As of the close of business on September 26, 2014, CUP beneficially owns 277,555 Shares, constituting approximately 1.2% of the Shares outstanding. As of the close of business on September 26, 2014, CUP II beneficially owns 1,395,746 Shares, constituting approximately 5.9% of the Shares outstanding. Because of their relationships with CUP and CUP II, as discussed in further detail in Item 2, each of CU and Messrs. Tran and White may be deemed to beneficially own the Shares beneficially owned by CUP and CUP II. (b) CUP, CUP II, CU, and Messrs. Tran and White share the power to vote and dispose of Shares beneficially owned by CUP and CUP II. (c) Schedule A annexed hereto lists all transactions in the Shares during the past sixty days by the Reporting Persons. All of such transactions were effected in the open market, except as otherwise noted. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares. (e) Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Item 6 is hereby amended and restated in its entirely as follows: On September 26, 2014, CUP, CUP II, CU, and Messrs. Tran and White entered into a Joint Filing Agreement (the “Joint Filing Agreement”) in which the parties agreed to the joint filing on behalf of each of them of statements on Schedule 13D with respect to the securities of the Issuer to the extent required by applicable law. The Joint Filing Agreement is attached as an exhibit hereto and is incorporated herein by reference. Other than as described herein, there are no contracts, arrangements, understandings or relationships among the Reporting Persons, or between the Reporting Persons and any other person, with respect to the securities of the Issuer. Item 7.Material to Be Filed as Exhibits. Letter to Meru Board of Directors dated September 26, 2014. Joint Filing Agreement by and among Castle Union Partners, L.P., Castle Union Partners II, L.P., Castle Union LLC, Toan Tran, and Stephen White, dated September 26. 2014. CUSIP No. 59047Q103 13D SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Castle Union Partners, L.P. /s/ Toan Tran Toan Tran Co-Managing Member Title September 26, 2014 Date Castle Union Partners II, L.P. /s/ Toan Tran Toan Tran Co-Managing Member Title September 26, 2014 Date Castle Union LLC /s/ Toan Tran Toan Tran Co-Managing Member Title September 26, 2014 Date Toan Tran /s/ Toan Tran Toan Tran September 26, 2014 Date Stephen White /s/ Stephen White Stephen White September 26, 2014 Date SCHEDULE A Transactions in the Shares During the Past 60 Days Transaction Securities Purchased (Sold) Price Per Share ($) Date of Transaction Castle Union Partners, L.P. Purchase 7/29/2014 Purchase 7/30/2014 Purchase 8/5/2014 Distribution 8/7/2014 Purchase 8/20/2014 Purchase 8/21/2014 Purchase 8/22/2014 Purchase 9/26/2014 Purchase 9/26/2014 Castle Union Partners II, L.P. Capital Contribution 8/7/2014 Purchase 8/20/2014 Purchase 8/21/2014 Purchase 8/22/2014 Purchase 9/26/2014 Purchase 9/26/2014
